                                                 United States District Court
                                                   Southern District of Texas

                                                      ENTERED
                                                    October 05, 2020
                                                   David J. Bradley, Clerk




I find probable cause that the defendant(s)
committed an offense against the laws of the
United States and may be therefore further
detained pending presentment before a judicial
officer.

October 4, 2020, 05:09 PM, at Laredo, Texas.
